Citation Nr: 1107875	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  09-48 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to January 
1984.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2009 rating decision rendered by the 
Albuquerque, New Mexico Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for PTSD.

In June 2010 the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of this 
hearing is associated with the claims file.

During the June 2010 hearing the Veteran submitted to the Board 
additional evidence for consideration in connection with the 
claim on appeal.  A waiver of RO jurisdiction for this evidence 
was received in a written statement dated in June 2010 that is 
included in the record.  The Board accepts this evidence for 
inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 
(2010).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran's claim for service connection for PTSD was received 
in June 2008, and her claim was denied in a February 2009 rating 
decision.  The decision noted that she was diagnosed with PTSD at 
the VA Medical Center and received ongoing treatment, but because 
her service records showed she did not participate in combat and 
because she did not provide any specific information concerning 
any in-service stressor, her claim was denied.

Then, in August 2009 she asserted that she had PTSD due to 
military sexual trauma.  While a June 2008 letter from the RO 
adequately notified her of the information and evidence needed to 
substantiate her original PTSD claim pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), the RO did not notify her of 
other evidence that may corroborate her account of in-service 
personal assault pursuant to 38 C.F.R. § 3.304(f)(4) (2010).  
Although the Board concedes that the Veteran experienced sexual 
harassment during military service as explained below, the AMC/RO 
should provide the Veteran with a corrective VCAA notice letter 
that is responsive to her claim for PTSD based on military sexual 
trauma because such evidence may support her claim.

Through written statements and oral testimony, the Veteran has 
described her experiences as the only woman in her squadron and 
alleged that she was severely sexually harassed.  She described 
an attempted sexual assault in a van by another service member in 
Tennessee in 1980 that she did not report.  She reported 
resisting repeated advances from the man who guarded her while 
she showered in the men's barracks.  She stated that she reported 
having trouble sleeping and was prescribed antidepressants in 
1981.  She also stated that she was the subject of lies and 
rumors while stationed in Okinawa in 1982.  She indicated that 
she reported some harassment, but her complaints were ignored.  

A review of her service treatment records confirms that she 
reported sleep problems, including bad and "racing" dreams, 
waking easily, and insomnia.  In July 1981 she also reported 
feeling edgy and easily upset, and she discussed "work 
problems."  A December 1982 psychiatry note documented her 
report of resisting another service member's advances and 
remarked that she seemed to be "somewhat sensitive to being an 
'only female' in a group."  Other records showed follow-up 
treatment for depression and headaches.  

In post-service VA treatment records dated in 2005 the Veteran 
complained of anxiety and memory problems, asked for a Xanax 
prescription (she was given Buspar instead), and denied any 
depression.  She disclosed that her memory problems started 
during physical abuse, including head trauma, from her husband.  
She indicated that she and her husband were divorcing, and 
stressors included her abusive husband, child support matters, 
and ongoing legal issues.  VA treatment records dated in early 
2006 showed anxiety improved on Buspar.

In a December 2007 VA mental health assessment with a 
psychologist, the Veteran reported military sexual trauma and 
adult physical and emotional abuse, stating she experienced 
extreme fear during these events.  She described being the only 
female in her squadron with over 200 men, enduring repeated 
sexual harassment, and being punished by her military boss after 
she refused to go out with him.  She reported transferring to 
another unit and dreaming about the harassment.  She also 
described current custody and financial struggles.  

In a May 2008 VA mental health assessment with a psychiatrist, 
the Veteran disclosed that her father, with whom she lived after 
her parents divorced, was physically abusive; that her teenage 
child also has PTSD due to physical and emotional abuse by the 
Veteran's ex-husband; and that she was physically and emotionally 
abused during her 20-year marriage to her ex-husband.  She also 
reported that she was "severely harassed" while in the 
military.

In a May 2009 psychological assessment from the Vet Center, the 
Veteran indicated that she was referred by her national service 
representative for sexual harassment while in the military.  She 
described a staff sergeant leaving pictures and figurines in her 
coat pockets, her reports of harassment being ignored, rumors 
spread that she was "sleeping around," and inappropriate looks 
and gestures.  Though the Veteran disclosed physical and 
emotional abuse by her ex-husband whom she married in 1984, no 
details of the abuse were solicited.  The diagnosis was anxiety 
and depression based on sexual harassment.  A subsequent 
assessment dated in January 2010 diagnosed PTSD secondary to 
military sexual trauma, and other records showed that she 
participated in individual counseling between March and June 
2010.  The AMC/RO should request the actual counseling records, 
rather than a summary report, from the Vet Center.

Based on this brief outline of facts, the Board finds that the 
Veteran should be afforded a VA PTSD examination and opinion by a 
psychiatrist to determine the etiology of her PTSD.  Importantly, 
the Veteran has endorsed pre-service physical abuse by her 
father, in-service sexual harassment while serving as the only 
woman in her squadron for four years, and emotional and physical 
abuse (including head trauma) from her ex-husband of 20 years, 
who also physically abused at least one of the Veteran's children 
according to her report.  Unfortunately, no VA or Vet Center 
mental health clinician has requested enough information about 
the Veteran's pre-service or post-service physical and emotional 
abuse to fairly or persuasively conclude that her in-service 
sexual harassment alone caused her PTSD.  Therefore, while the 
Board regrets the delay in deciding the Veteran's claim and any 
difficulty she may experience in recalling her history of pre-
service and post-service physical abuse and in-service sexual 
harassment, the claim must be remanded to obtain a comprehensive 
psycho-social history from the Veteran to properly determine 
whether she has PTSD, or any other psychiatric disorder, that was 
caused or aggravated by events during active military service.

Finally, in a detailed, 15-page statement dated in April 2010, 
the Veteran indicated that she started going to the VA Medical 
Center in 2003, and that was the first time she was asked about 
military sexual trauma or PTSD.  Prior to scheduling the VA PTSD 
examination, the AMC/RO should request VA treatment records from 
2003 through October 2004 (including any PTSD and depression 
screens) and relevant ongoing medical records since December 
2009.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained if 
the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send a corrective VCAA 
notice letter to the Veteran describing 
examples of evidence from sources other than 
service records that may corroborate her 
account of in-service personal assault 
pursuant to 38 C.F.R. § 3.304(f)(4) (2010).

2.  The AMC/RO should obtain VA treatment 
records from the VA Medical Center in 
Albuquerque, New Mexico dated between January 
2003 and October 2004 (including any PTSD and 
depression screens) and since December 2009.  
In addition, the actual counseling records 
(rather than a summary report) dated between 
March and June 2010 and subsequently from the 
Vet Center should be requested.  

3.  After the above development has been 
completed to the extent possible, the Veteran 
should be scheduled for a VA PTSD examination 
performed by a psychiatrist to obtain an 
opinion as to whether the Veteran has PTSD, 
or any other psychiatric disorder, that was 
caused, or if preexisting service, was 
aggravated (permanently worsened beyond 
normal progression) by claimed sexual 
harassment during military service.  All 
indicated tests and studies are to be 
performed.  The claims folder and a copy of 
this remand must be made available to and be 
reviewed by the psychiatrist in conjunction 
with the examination.

The psychiatrist is asked to solicit from the 
Veteran and include in his or her report a 
comprehensive psycho-social history that 
describes her pre-service parental physical 
abuse, her in-service sexual harassment, and 
her post-service physical and emotional abuse 
by her ex-husband of 20 years.  Specifically, 
the psychiatrist should request details about 
the onset, nature, and duration of pre-
service, in-service, and post-service abuse 
and harassment, any previous mental health 
treatment, and any medical treatment for any 
injuries resulting from physical abuse. 

After reviewing the record and examining the 
Veteran, the examining psychiatrist first is 
asked to state whether any pre-service 
psychiatric disorder is evident based on a 
thorough review of the claims file and 
history provided by the Veteran.

Then, the examiner is asked to list any 
current psychiatric disorders diagnosed and 
to provide a medical opinion as to whether 
(1) it is at least as likely as not (50 
percent probability or greater) that any 
current psychiatric disorder, including PTSD, 
had its onset during military service, or (2) 
whether any pre-service psychiatric disorder 
identified by the examiner was aggravated 
(permanently worsened beyond normal 
progression) during military service.  A 
medical analysis and rationale must be 
included with the opinions, including any 
alternative etiology of any diagnosed 
psychiatric disorder, to include PTSD.  

The AMC/RO should review the VA PTSD 
examination report to ensure that it fully 
responds to these instructions and return the 
claims file to the examiner for a 
supplemental opinion if any requested 
information is absent.

4.  After completion of the above and any 
additional development deemed necessary, the 
issue on appeal should be reviewed with 
consideration of all applicable laws and 
regulations.  If the benefit sought on appeal 
remains denied, the Veteran and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


